DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-40 are pending and will be examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the buffer fluid" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 23 depends from claim 1, which makes no mention of buffer fluid.
Claim 40 recites the limitation "comprising a plurality of hydrophobic substrates" and “in the body of the claim.  There is insufficient antecedent basis for this limitatin in the claim.  Claim 40 depends from claim 38, a claim that makes no mention of hydrophobic substrates and only mentions beads and bead volume.  The limitation of claim 40 would more appropriately depend from claim 37. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-9 and 11-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navolotskii et al. (Appl Biochem and Microbiol, 2011, vol. 47, no. 2, p 221-227).
With regard to claim 1, Navolotskii teaches a method of detecting one or more target analytes from a liquid sample, the method comprising the steps of: 
applying a liquid sample to a substrate, wherein the substrate has an array of wells (Abstract, p. 225, where microreactors are described as arrayed across a chip);
drying the liquid sample to generate a plurality of dried sample islands, with each sample island confined to a unique well (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor); 
applying a reagent to each well, wherein the reagent is used for nucleic acid detection (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added);  
eluting a nucleic acid from the dried sample islands with a liquid phase having the applied reagent (p 224-225, where DNA is extracted); 
detecting a target nucleic acid if present in a dried sample island by a bi-phasic reaction, wherein the detecting is by electrical or optical detection; thereby detecting the one or more target analytes from the liquid sample (p. 222, Figure 2, where amplification is detected using optical detection).  
With regard to claim 4, Navolotskii teaches a method of claim 1, wherein the liquid sample is a biological sample (Abstract, p 222-223, where materials and methods are described).  
With regard to claim 5, Navolotskii teaches a method of claim 4, wherein the liquid sample is minimally processed, including an unprocessed raw sample (Abstract, p 222-223, where materials and methods are described).  
With regard to claim 6, Navolotskii teaches a method of claim 1, wherein the applying the reagent step is before or after the applying the liquid sample step (Abstract, p 222-223, where materials and methods are described).  
With regard to claim 7, Navolotskii teaches a method of claim 1, wherein the detecting step comprises amplifying a target nucleic acid in the liquid phase (Abstract, p 222-223, where materials and methods are described).  
With regard to claim 8, Navolotskii teaches a method of claim 1, wherein the bi-phasic reaction comprises the dried sample island and the reagent suspended in a buffer fluid, wherein the buffer fluid is positioned over the dried sample island in the well (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added).  
With regard to claim 9, Navolotskii teaches a method of claim 1, further comprising a step of forming high surface area structures in the plurality of dried sample islands and/or a reagent liquid positioned over the dried sample islands (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added).  
With regard to claim 11, Navolotskii teaches a method of claim 9, wherein the high surface area structures comprise a reagent- connected bead suspended in the reagent liquid (Abstract, p 222-225, where materials and methods are described and where the reagents include magnetic nanoparticles).  
With regard to claim 12, Navolotskii teaches a method of claim 1, comprising a bead-based molecule delivery system, wherein the molecule is used in an amplifying or detecting step (Abstract, p 222-225, where materials and methods are described).  
With regard to claim 13, Navolotskii teaches a method of claim 12, wherein said molecule is an enzyme (Abstract, p 222-225, where materials and methods are described).  
With regard to claim 14, Navolotskii teaches a method of claim 12, wherein said bead-based molecule delivery system comprises a liquid bi-layer application, wherein:  
a buffer mixture covers the dried sample islands; 
a carrier fluid having said bead-molecule suspended therein is disposed over said buffer mixture (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added); and 
the method further comprising a step of forcing said bead-molecule into the buffer mixture (Abstract, p 222-225, where materials and methods are described and where the reagents include magnetic nanoparticles).  
With regard to claim 15, Navolotskii teaches a method of claim 12, wherein said bead-based molecule delivery system comprises a liquid tri-layer application, wherein:   
a buffer mixture covers the dried sample islands; an immiscible separating fluid that covers said buffer mixture (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added); 
a carrier fluid having said bead-molecule suspended therein is disposed over said immiscible separating fluid, wherein the carrier fluid further comprises a surfactant that forms micelles around the bead-molecule to protect the molecule from denaturing (Abstract, p 222-225, where materials and methods are described and where the reagents include magnetic nanoparticles); 
and the method further comprising a step of forcing said bead-molecule into the buffer mixture (Abstract, p 222-225, where materials and methods are described and where the reagents include magnetic nanoparticles). 
With regard to claim 16, Navolotskii teaches a method of claim 12, wherein said bead-based molecule delivery system comprises a liquid layer and frozen liquid layer application, wherein: 
a buffer mixture covers the dried sample islands; 
a carrier fluid having said bead-molecule suspended therein, wherein said carrier fluid has a freezing point less than a freezing point of said buffer mixture; 
and the method further comprising the steps of:  freezing the buffer mixture by cooling the buffer mixture to a temperature that is below the buffer mixture freezing point and that is above the carrier fluid freezing point; 
applying the carrier fluid on top of the frozen buffer mixture (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added); 
forcing the bead-molecule to the frozen buffer mixture-liquid carrier fluid interface;
thawing the frozen buffer mixture; and 
forcing said bead-molecule into the buffer mixture (Abstract, p 222-225, where materials and methods are described and where the reagents include magnetic nanoparticles).  
With regard to claim 17, Navolotskii teaches a method of claim 9, wherein the high surface area structures comprise a microrelief structure having a molecule connected thereto, the method further comprising the steps of:   
aligning the microrelief structure with the array of wells; 
inserting the microrelief structure into a buffer mixture that occupies the wells and covers the dried sample islands; 
and wherein the inserted microrelief structure introduces a reagent molecule to the buffer mixture and prevents evaporation from the wells (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added).  
With regard to claim 18, Navolotskii teaches a method of claim 1, having a sensitivity as high as 1 copy of a target nucleic acid per reaction well in a total liquid sample volume of between 1 mL and 10 mL (abstract, where the limit of detection is 20 copies per microreactor).  
With regard to claim 19, Navolotskii teaches a method of claim 1, used in an application selected from the group consisting of: 
cancer molecular screening;  
pathogen detection from body fluids, including for diagnosis of sepsis; 
treatment efficacy assessment; 
detection of pathogens from food and water samples; 
detection of rare cells in biological sample, including circulating tumor cells; and
detection of cell-free DNA from a body fluid sample (Abstract, p 222-223, where materials and methods are described).  
With regard to claim 20, Navolotskii teaches a method of claim 1, wherein the liquid sample is selected from the group consisting of: 
whole blood; saliva; urine; sweat; throat swab; vaginal swab; sputum; drinkable fluid; environmental sample and edible food (Abstract, p 222-223, where materials and methods are described).  
With regard to claim 21, Navolotskii teaches a method of claim 1, wherein the detecting step comprises a nucleic acid amplification process, such as a PCR or an isothermal process (Abstract, p 222-223, where materials and methods are described).  
With regard to claim 22, Navolotskii teaches a method of claim 1, wherein the one or more target analytes comprise a nucleic acid sequence indicative of a pathogen or a disease state (Abstract, p 222-223, where materials and methods are described).  
With regard to claim 23, Navolotskii teaches a method of claim 1, wherein the buffer fluid comprises: 
an amplification enzyme and primers for nucleic acid amplification of a target analyte;
and the amplification occurs in both the solid phase dried sample and in the solution phase buffer fluid through simultaneous diffusion of enzymes and buffer components into the dried fluid sample and target nucleic acid into the buffer fluid (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added).  
With regard to claim 24, Navolotskii teaches a method of claim 1, wherein each well has a well volume selected from the range of 1 pL to 10 pL (abstract, where the limit of detection is 20 copies per microreactor).  
With regard to claim 25, Navolotskii teaches a method of claim 1, wherein the eluting step comprises thermally lysing biological cells contained in the liquid sample (p 224-225, where DNA is extracted).  
With regard to claim 26, Navolotskii teaches a method of claim 1, wherein the substrate is part of a microfluidic chip formed of silicon, glass or plastic (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added).  
With regard to claim 27, Navolotskii teaches a method of claim 1, wherein the detecting step comprises optically detecting fluorescent output of each of the wells (p. 222, Figure 2, where amplification is detected using optical detection).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navolotskii et al. (Appl Biochem and Microbiol, 2011, vol. 47, no. 2, p 221-227) as applied over claims 1, 4-9 and 11-27 above and further in view of Bashir et al. (US Patent 9,376,713; June 2016).
With regard to claim 2, Bashir teaches a method of claim 1, wherein the eluting comprises: 
forming microchannels and/or nanochannels in the dried sample islands to facilitate introduction of reagent-containing liquid into an interior portion of the dried sample islands; wherein eluted nucleic acid remains in the microchannels and/or nanochannels (Fig 2, where the device includes microchannels; see also Fig 10 and 11); 
diffuses from the microchannels and/or nanochannels to the liquid phase that is a supernatant to the dried sample islands; or both (Fig 2, where the device includes microchannels; see also Fig 10 and 11). 
With regard to claim 3, Bashir teaches a method of claim 1, wherein the eluting step comprises one or more of thermally, chemically and enzymatically eluting the nucleic acid of the dried sample islands (Abstract; col. 17-18, where thermal lysis is described).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Navolotskii to include thermal lysis as taught by Bashir to arrive at the claimed invention with a reasonable expectation for success. Regarding the issue of integrated steps, teaches “In an embodiment, the sample comprises one or more target cells, and the method further comprises lysing the target cells and contacting the lysate with the PCR solution. Lysing refers to a process that ensures that nucleic acid is released from a cell and made available to necessary components of the PCR solution, such as for example, primers, dNTPs and polymerases. Examples of such processes include heating, chemical exposure, or both” (col. 6, lines 40-46).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Navolotskii to include thermal lysis as taught by Bashir to arrive at the claimed invention with a reasonable expectation for success.

Claim(s) 9-10 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navolotskii et al. (Appl Biochem and Microbiol, 2011, vol. 47, no. 2, p 221-227) as applied over claims 1, 4-9 and 11-27 above and further in view of Liu et al. (Sensors, 2009, vol. 9, p 3713-3744).
With regard to claim 9, Liu teaches a method of claim 1, further comprising a step of forming high surface area structures in the plurality of dried sample islands and/or a reagent liquid positioned over the dried sample islands (p 3720, where gas bubbles and increased surface area are taught).  
With regard to claim 10, Liu teaches a method of claim 9, wherein the high surface area structures are formed by mixing gas with the liquid sample before or during the drying step (p 3720, where gas bubbles and increased surface area are taught).  
With regard to claim 30, Liu teaches a method of claim 1, further comprising the steps of
filling all wells with the fluid sample (Figure 3, for example, where wells are filled); 
and removing excess biological fluid sample that is not contained in said wells by introducing a gas over said wells at a pressure that is sufficient to remove excess fluid while fluid in said wells are maintained with said wells by capillary forces (p 3720, where gas bubbles and increased surface area are taught).  
With regard to claim 31, Liu teaches a method of claim 30, wherein said gas is an inert gas (p 3720, where gas bubbles are taught).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Navolotskii to include the higher surface area as taught by Liu to arrive at the claimed invention with a reasonable expectation for success.  Liu teaches “The miniaturization and automation of integrated detection systems presents a significant advantage for rapid, portable field-based testing” and that they “highlight current developments and directions in nucleic acid based micro total analysis systems for the detection of bacterial pathogens” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Navolotskii to include the higher surface area as taught by Liu to arrive at the claimed invention with a reasonable expectation for success.

Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navolotskii et al. (Appl Biochem and Microbiol, 2011, vol. 47, no. 2, p 221-227) as applied over claims 1, 4-9 and 11-27 above and further in view of Tomazou et al. (Nature Methods, 2013, 10(7):641-648).
With regard to claim 28, Tomazou teaches a method of claim 1, wherein the detecting step comprises electrically detecting an electrical parameter in each of the wells (Abstract, Fig 1 and Fig 2).  
With regard to claim 29, Tomazou teaches a method of claim 28, wherein the electrically detecting is by measuring a change in pH in each well by ion sensitive field effect transistors (ISFET) (Abstract, Fig 1 and Fig 2).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Navolotskii to include the electrical detection as taught by Tomazou to arrive at the claimed invention with a reasonable expectation for success.  Tomazou teaches “We developed an integrated chip for real-time amplification and detection of nudeic add using pH-sensing complementary metal-oxide semiconductor (CMOS) technology. Here we show an amplification-coupled detection method for directly measuring released hydrogen ions during nudeotide incorporation rather than relying on indirect measurements such as fluorescent dyes” (Abstract).  Tomazou also teaches “The chip has ion-sensitive field effect transistor (ISFET) sensors, temperature sensors, resistive heating, signal processing and control circuitry all integrated to create a full system-on-chip platform. We evaluated the platform using two amplification strategies:PCR and isothermal amplification” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Navolotskii to include the electrical detection as taught by Tomazou to arrive at the claimed invention with a reasonable expectation for success.

Claim(s) 32-34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navolotskii et al. (Appl Biochem and Microbiol, 2011, vol. 47, no. 2, p 221-227) as applied to claims 1, 4-9 and 11-27 above, and further in view of Hurley et al. (Jian-Bing Fan (ed.), Next-Generation MicroRNA Expression Profi ling Technology: Methods and Protocols, Methods in Molecular Biology, vol. 822, 2012, Chapter 3, p 33-52).
With regard to claim 32, Navolotskii teaches a method of claim 1, further comprising the step of connecting a dried material (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added).  
With regard to claim 33, Navolotskii teaches a method of claim 32, wherein the dried material comprises a lyophilized or dried biomolecule connected to a bead surface (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added and where the reagents include magnetic nanoparticles).
With regard to claim 37, Navolotskii teaches a system for introducing a biomolecule to a plurality of wells in an array for target analyte detection, the system comprising:  
a plate having a plurality of microwells, each microwell having: 
a well surface; 
a top portion that is physically accessible;
wherein adjacent microwells are separated by a separation surface (Abstract, p. 225, where microreactors are described as arrayed across a chip and where the sample is dried within the reactor and reagents are added and where the reagents include magnetic nanoparticles).
With regard to claim 38, Navolotskii teaches a method of claim 37, wherein the biomolecule is connected to a bead (Abstract, p 222-225, where materials and methods are described and where the reagents include magnetic nanoparticles).  
Regarding claim 32, while Navolotskii teaches the dried materials, Navolotskii does not teach a hydrophobic substrate release surface; fluidically sealing the array of wells by providing the hydrophobic substrate onto a top portion of the array of wells, wherein the substrate release surface faces toward the array of wells; and releasing the dried material from the hydrophobic substrate to wells.
With regard to claim 32, Hurley teaches a hydrophobic substrate release surface; fluidically sealing the array of wells by providing the hydrophobic substrate onto a top portion of the array of wells, wherein the substrate release surface faces toward the array of wells; and releasing the dried material from the hydrophobic substrate to wells (p 48-50, where the card or substrate is sealed; see notes 4, 10 and 13, where the step of sealing and further processing is described in detail)
With regard to claim 34, Hurley teaches a method of claim 32, wherein the releasing step comprises centrifuging the fluidically sealed array of wells and hydrophobic substrate to release the dried material from the hydrophobic substrate to the array of wells (p 48-50, where the card or substrate is sealed; see notes 4, 10 and 13, where the step of sealing and further processing is described in detail).    
With regard to claim 37, Hurley teaches a system comprising:  
a hydrophobic substrate having a release surface;
a biomolecule that is connected to the hydrophobic substrate release surface (Fig 2, where the Open Array plate includes hydrophobic and hydrophilic surfaces); 
wherein the hydrophobic substrate release surface with biomolecules connected thereto is configured to connect to the microwell separation surface and fluidically seal the microwells to prevent fluid transmission between different microwells filled with a fluid (p 48-50, where the card or substrate is sealed; see notes 4, 10 and 13, where the step of sealing and further processing is described in detail).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Navolotskii to include the sealing and hydrophobic surfaces as taught by Hurley to arrive at the claimed invention with a reasonable expectation for success.  Hurley teaches “Increased experimental throughput permits the expression screening of larger number of miRNAs with small amounts of sample. Here, we demonstrate the use of both TaqMan ® Array Card and OpenArray ® platforms to accurately determine the level of miRNA gene expression in biological samples” (Abstract).  Hurley also notes “The 48 × 64 format of the OpenArray ® plate lends itself to flexibility in experimental design allowing a large number of assay–sample combinations to be analyzed from one sample and 3,072 assay targets to 144 samples and 16 assay targets. As such, the OpenArray ® plate is either custom confi gured or supplied as a fixed content panel.” (p. 37).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Navolotskii to include the sealing and hydrophobic surfaces as taught by Hurley to arrive at the claimed invention with a reasonable expectation for success.

Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navolotskii et al. (Appl Biochem and Microbiol, 2011, vol. 47, no. 2, p 221-227) as applied over claims 1, 4-9, 17-27, 32 and 37 above and further in view of Zetsche et al. (2016, bioRxiv 049122; doi: doi.org/10.1101/049122, later published as Nature Biotechnology, 2017, 35, p. 31-34).
With regard to claim 35, Zetsche teaches a method of claim 32, wherein the dried materials comprises Crispr-cpfl (Abstract, Fig 2f, where Cpf1 mediated RNA cleavage, where Cpf1 is “the effector nuclease of a novel type V-A Crispr system, and demonstrated that it can be adapted for genome editing in mammalian cells”).  
With regard to claim 36, Zetsche teaches a method of claim 35, wherein at least 100 different target analytes are identifiable by sequential addition of Crispr-cpfl and corresponding sequential optical detection of a fluorescent signal generated by bound cpfl to a target analyte (Abstract, Fig 2f, where Cpf1 mediated RNA cleavage, where Cpf1 is “the effector nuclease of a novel type V-A Crispr system, and demonstrated that it can be adapted for genome editing in mammalian cells”).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Navolotskii to include the Crispr/Cpf1 cleavage tool as taught by Zetsche to arrive at the claimed invention with a reasonable expectation for success.  Zetsche teaches, regarding Crispr/Cpf1 “the ability of Cpf1 to process its own CRISPR array can be harnessed for multiplex genome editing both in vitro and in vivo using a single transcript driven by U6. Cpf1 only requires one Pol III promoter to drive several small crRNAs (39nt per crRNA). Hence, this system has the potential to simplify guide RNA delivery for many genome editing applications where targeting of multiple genes is desirable” (p 6 of preprint).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Navolotskii to include the Crispr/Cpf1 cleavage tool as taught by Zetsche to arrive at the claimed invention with a reasonable expectation for success.

Claim(s) 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navolotskii et al. (Appl Biochem and Microbiol, 2011, vol. 47, no. 2, p 221-227) in view of Hurley et al. (Jian-Bing Fan (ed.), Next-Generation MicroRNA Expression Profi ling Technology: Methods and Protocols, Methods in Molecular Biology, vol. 822, 2012, Chapter 3, p 33-52) as applied over claims 32-34 and 37 above and further in view of Jokerst et al. (Small, 2011, 7(5):613-624).
With regard to claim 38, Hurley teaches a method of claim 37, wherein the biomolecule is connected to the hydrophobic substrate release surface (Fig 2, where the Open Array plate includes hydrophobic and hydrophilic surfaces).  
With regard to claim 40, Hurley teaches a method of claim 39, comprising a plurality of hydrophobic substrates, wherein each hydrophobic substrate comprises a unique biomolecule that is different than any other hydrophobic substrate biomolecule, wherein the plurality of hydrophobic substrates provides multiplexed detection of target analytes (Fig 2, where the Open Array plate includes hydrophobic and hydrophilic surfaces).  
Regarding claim 39, while Hurley renders obvious a system that includes features like a hydrophobic substrate and allows for multiplexed detection of targets, Hurley is silent regarding the feature of the volume of the bead, the volume of the well or any comparison between the two features.
With regard to claim 39, Jokerst teaches a method of claim 38, wherein the bead has a bead volume (Vbead) and the microwell has a microwell volume (Vwell) and Vwell/Vbead> 1000 (p 615, col. 1, where the volume of a well and the volume of a bead are compared; see also p 618, where bead volume is discussed further).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Navolotskii and Hurley are adjusted to consider bead and well volume as directed by Jokerst to arrive at the claimed invention with a reasonable expectation for success. Jokerst teaches “The recently developed programmable bio-nano-chip (PBNC) is a flexible detection device with analytical behavior rivaling established macroscopic methods. The PBNC system employs ≈ 300 μ m-diameter bead sensors composed of agarose “nanonets” that populate a microelectromechanical support structure with integrated microfluidic elements. The beads are an efficient and selective protein capture medium suitable for the analysis of complex fluid samples” (Abstract).  Jokerst also notes the inefficiencies with standard ELISA based techniques and notes that due to non-covalent attachment of capture antibodies, antibody orientation and unequal antibody attachment “some studies estimate that the fraction of capture antibodies remaining active and capable of binding antigen is below 10% “ (p. 614, col. 2). Jokerst concludes “technique demonstrates near complete (99.5%) detection of bead-bound analyte” and that “the 3D bead, all reagent capture and signal generation occur in the same volume and the effective signal-generation thickness is 1000–20 000 times larger than the ELISA monolayer” and “the same amount of reagent material that would be present in a 2D reaction space, as employed in ELISA, is used in a 3D arrangement. This spherical approach circumvents the fundamental signaling limitations of flat surfaces to enable modular and multiplexed applications” (p 621, col. 2).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Navolotskii and Hurley are adjusted to consider bead and well volume as directed by Jokerst to arrive at the claimed invention with a reasonable expectation for success.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM